Title: To George Washington from Captain Allen McLane, 14 June 1778
From: McLane, Allen
To: Washington, George


                    
                        Dear Sir
                        Garmintown [Pa.] Sunday 14th June [1778]
                    
                    The Enemy Continue their preperasions for Evacuatin the Citey yesterday Lord Cornwallis Crossed in the Jerseys the park of Artellery Broke up and a Number of peicis of Cannon Crossed over likwise Amonition Wagons horses and three Regt British troops This morning they Continu Crossing Wagons & Horses I had a look at the Rivr at Elevin oClock Discoverd a Number of large fires Near the Ship yard find Since they have Set fire to the Ship on the Stocks a Large a Ship Droped down to Day Whitch I take to bee their hospital Ship I inclose you a State of their armey last Wensday haned to Me by a Gentleman of Carrictor—I Remain With the Graitest Respect your Humble Servent
                    
                        Allen McLane Capt.
                    
                